Citation Nr: 1025411	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to December 
1977.  The appellant is his surviving spouse.  This case comes 
before the Board of Veterans Appeals (Board) on appeal of a March 
2007 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In May 2010, the appellant, through her representative, cancelled 
a Board hearing scheduled for that month.  The appellant has not 
requested that the hearing be rescheduled.  Therefore, her 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702 (e) (2008).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2007 from septic shock due to 
pneumonia, probable aspiration and advanced dementia.  
Dehydration and multiple organ failure also contributed to his 
death.

2.  Neither septic shock, pneumonia, aspiration, advanced 
dementia, dehydration or multiple organ failure are related to 
the Veteran's active military service.

3.  At the time of the Veteran's death, service connection was in 
effect for bilateral hearing loss with tinnitus, low back strain 
with arthritis of the lumbar spine, bursitis of the left elbow, 
laceration scar on the right leg, sinus congestion with headaches 
and tinea cruris.

4.  The Veteran's service-connected bilateral hearing loss with 
tinnitus, low back strain with arthritis of the lumbar spine, 
bursitis of the left elbow, laceration scar on the right leg, 
sinus congestion with headaches and tinea cruris did not play a 
material causal role in his death.

5.  The Veteran did not have a service-connected disability rated 
at 100 percent for 10 years prior to his death, nor was he 
entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death, nor 
was he a former prisoner of war who died after September 30, 
1999.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R.§ 3.312 (2008).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in February 2007, subsequent to the initial 
adjudication of the claims, and a subsequently issued May 2008 
letter, the RO notified the appellant of the evidence needed to 
substantiate her claims.  The letters also satisfied the second 
and third elements of the duty to notify by informing the 
appellant that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that she 
was nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to request 
them from the person or agency that had them.

The appellant has substantiated the Veteran's status as a 
Veteran.  She was notified of the first three elements of the 
Dingess notice by the February 2007 and May 2008 letters.  While 
the appellant has not been provided specific information 
regarding the type of evidence necessary to establish a 
disability rating and effective date for service connection for 
the cause of the Veteran's death, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board has determined that service connection for the 
cause of the Veteran's death is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of the 
claims was no more than harmless error.

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA 
notice, in the context of Death Indemnity Compensation (DIC) 
claims, requires (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The February 2007 and May 2008 VCAA letters included notice that 
complied with the Court's decision in Hupp.  The letters did not 
explicitly tell the appellant what disabilities service 
connection had been established for during the Veteran's 
lifetime, but the March 2007 rating decision and subsequent 
statements of the case did.  These post-decisional documents 
could not provide VCAA notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The appellant should, however, have been 
put on notice as to what was required.  She has consistently made 
contentions regarding the fact that the Veteran was service-
connected for bilateral hearing loss and tinnitus and that 
bilateral hearing loss and tinnitus were related to the cause of 
his death.  She had a meaningful opportunity to participate in 
the adjudication of her claims, inasmuch as she had many months 
after the notice to submit additional evidence and argument.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

Finally, the Board notes that Veteran's service medical records 
and all other pertinent available records have been obtained in 
this case.  Neither the appellant nor her representative has 
identified any outstanding evidence, to include medical records, 
that could be obtained to substantiate the denied claims.  The 
Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the appellant.

Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a Veteran if the Veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2009).  The death of a Veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2009); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The certificate of death indicates that the Veteran died in 
January 2007.  The immediate cause of death was certified to be 
septic shock due to or as a consequence of pneumonia, probable 
aspiration and advanced dementia.  Dehydration and multiple organ 
system failure were also cited as contributing conditions.

The appellant does not contend, and the record does not show, 
that the Veteran's septic shock, pneumonia, aspiration, dementia, 
dehydration or multiple organ system failure was incurred in 
service.  

Rather, the appellant contends that service connection for the 
cause of the Veteran's death should be granted because the 
Veteran's service-connected bilateral hearing loss with tinnitus 
contributed to his death because he was not wearing his hearing 
aids and therefore, could not hear to communicate with the nurses 
at the nursing home where he died.  She also contends that the 
Veteran was not given proper medical attention on the day he 
died.  See July 2008 statement from the appellant.

The Board finds that there is no evidence of record, which shows 
a relationship between the Veteran's service-connected bilateral 
hearing loss with tinnitus and the cause of his death.  

The medical evidence of record shows that the Veteran was seen on 
numerous occasions from 1987 to 1999 in the audiology clinic and 
ear, nose and throat clinic for complaints of hearing loss and 
tinnitus, and for repair and readjustment of his VA-issued 
hearing aids.  It also shows that the Veteran was treated for 
otitis externa, which resolved. See outpatient treatment records 
from the VA Central Texas Health Care System dated from May 1992 
to December 1999.  The evidence also shows that the Veteran was 
admitted to the Rancier/Rosewood nursing home in November 2005.  
He was then transferred to the Indian Oaks nursing home in 
January 2006, where he was discharged in July 2006.  He was 
finally admitted to the Lampasas NRSG & Rehab in September 2006, 
and remained there until his death in January 2007.  Records from 
that facility show that the Veteran was admitted in July 2006 due 
to Alzheimer's type dementia with behavior problems (which he had 
been having problems with for a few years prior to his 
admission), depression and hypertension.  They also note that the 
Veteran was hard of hearing and that it was difficult to 
communicate with him, but the records indicate that this 
communication barrier was not only caused by his hearing deficit, 
but also by the fact that Spanish was his original language and 
he often reverted to speaking Spanish when he was upset or 
disoriented.  Outpatient treatment records from the Central Texas 
Health Care System dated September 2006 also show that in 
addition to dementia, Alzheimer's type, with behavior problems 
and depression, the Veteran was also diagnosed with a generalized 
anxiety disorder, chronic anemia and degenerative joint disease.  
None of the aforementioned records show that the Veteran's 
bilateral hearing loss with tinnitus and any resultant difficulty 
in communicating caused an increase in the severity of any of his 
other noted medical problems, or the septic shock, pneumonia, 
aspiration, advanced dementia, dehydration or multiple organ 
system failure which caused his death.  

The appellant does not contend that the Veteran's death was in 
any way related to his other service-connected disabilities, low 
back strain with arthritis of the lumbar spine, bursitis of the 
left elbow, laceration scar on the right leg, sinus congestion 
with headaches and tinea cruris.  Nor does the record contain a 
medical opinion that links these disabilities to the Veteran's 
death.

The Board also notes that there is no evidence of record showing 
that the Veteran was not given proper medical attention from 
members of the medical staff at the nursing home where he resided 
at the time of his death in January 2007.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the appellant's claim.

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a deceased 
Veteran's surviving spouse in the same manner as if the Veteran's 
death were service connected, even though the Veteran died of 
nonservice-connected causes, if two conditions are met.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.  First, the Veteran's death 
must not be the result of his or her own willful misconduct.  38 
C.F.R. § 3.22(a)(1).  The Board need not address this first 
element because the record does not establish the second 
requirement -- namely, that at the time of death, certain 
requirements for total disability compensation must have been 
met. 38 C.F.R. § 3.22(a)(2).  There are three ways in which the 
total disability requirement can be met: the Veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that (1) was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; (2) was rated totally disabling 
continuously since the Veteran's release from active duty, and 
for a period of not less than five years immediately preceding 
death; or (3) was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the Veteran was a former prisoner of war (POW) who died 
after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22(a)(2).

In this case, at the time of the Veteran's death in January 2007, 
the Veteran was service connected for bilateral hearing loss, 
evaluated as 40 percent disabling from March 25, 1998; for 
tinnitus, evaluated as 10 percent disabling from November 30, 
1999; for a low back strain with arthritis, lumbar spine, 
evaluated as 20 percent disabling from March 25, 1998; for 
bursitis of the left elbow, evaluated as 10 percent disabling 
from January 1, 1978; for sinus congestion with headaches, 
evaluated as 0 percent disabling from January 1, 1978; and for 
tinea cruris, evaluated as 0 percent disabling from January 1, 
1978.  

The Board also notes that the Veteran was determined by the VA to 
be totally and permanently disabled due to his service-connected 
conditions, effective November 30, 1999.  However, he did not 
have any service-connected disabilities that were continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for at 
least five years from the date of his separation from service, 
the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was 
not a former prisoner of war who died after September 30, 1999.  
Accordingly, the appellants' claim under 38 U.S.C.A. § 1318 must 
be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 
261 (1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


